DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 27 Oct, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because many of the references are not in English with no English language explanation of their relevance.  Many other references were not included in the application file.  Thus, these references have not been considered.

Election/Restrictions
Applicants elected group II and the compound of claim 4 made by the method of example 14, 23, or 24 with traverse in the reply filed on 18 June, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action posted 27 July, 2021.

Claims Status
Claims 1-4 and 6-52 are pending.
Claims 3 has been amended.
Claims 1, 2, 7, 9-45 and 47-52 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Objections
The objection to claim 3 due to lack of SEQ ID numbers is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claims 3, 4, and 46 under 35 U.S.C. 103 as being unpatentable over Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 46, dependent from claim 3, requires that no chromatography be used, while claim 3 is a method of making a crystal, describing a recrystallization protocol.  While other claims dependent from claim 3 (but not claim 46) describe additional synthesis steps, they do not apply to claim 46 as there is no linked dependency.  It is unclear if the chromatography restriction is limited to just the recrystallization step, or to specific synthetic steps, or the entire synthesis from petroleum and plant sources.
response to applicant’s arguments
	Applicants argue that there is no reason to assume that the claim reads on upstream or downstream processes, so is limited to just the recited method.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

Applicants argue that the limitation of lack of chromatography only applies to the method steps described.  However, this does not make sense.  The active method step is precipitating from solution.  Precipitation and chromatography do not mix.  Precipitation clogs the column; note the question at the Researchgate webpage about column backpressure and answers (https://www.researchgate.net/post/Can_an_HPLC_column_be_clogged_and_let_some_solvents_go_through_while_others_raise_the_pressure, downloade 18 Nov, 2021).  In other words, applicants are arguing that chromatography cannot be used at a time when the experiment will fail if chromatography is used.  If this is how the claim is to be interpreted, there is an issue under 35 USC 112, 4th paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3, 4, 6, 8, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418).  Please note that Luo et al and Lv et al are both in Chinese.  Machine translations of these documents are used in this rejection, and references to locations in these documents refer to the machine translation, rather than the original documents.

Hettmann et al discuss conjugates of a campothecin analog (exatecan) to anti HER3 (abstract).  The campothecin analog has the structure 
    PNG
    media_image1.png
    230
    300
    media_image1.png
    Greyscale
(paragraph 4).  Please note that this is identical with the campothecin analog in applicant’s elected compound.  The conjugate can be made by reacting a linker/drug conjugate with the antibody (paragraph 32), with a small number of linkers, including the one in applicant’s elected species (paragraph 34).  This is a particularly preferred embodiment (paragraph 110).  A mention of recrystallization is made, but this appears to be at a step other than the linker/drug conjugate (paragraph 189).
The difference between this reference and the instant claims is that it does not discuss recrystallization of the intermediate, or discuss the solvent system used.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to purify at scale the intermediates of Hettmann et al using recrystallization, rather than chromatography, because chromatography is difficult and expensive to run at scale, and recrystallization is not.  As every organic chemistry student learns how to do recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
The prior art (Lowe, Xu et al, and Lv et al) teach that there is a process of optimization of the solvent for recrystallization.  Optimization is not considered a patentable innovation, absent secondary considerations (MPEP 2144.05(II)).  Given that there are three references cited (Xu et al, Luo et al, and Lv et al) which suggest acetone 
The prior art renders obvious optimizing the solvent and at least attempting acetone and n-propanol, rendering obvious claims 3, 6, and 8.
Applicants do not appear to have shown a great diversity of crystal polymorphs for this material, so a person of skill in the art would reasonably arrive at crystals with the same structure as applicants, rendering obvious claim 4.
At scale, Lowe teaches that chromatography is problematic, rendering obvious claim 46.
response to applicant’s arguments
	Applicants argue that the claimed method is an improvement over the prior art, that not every compound is capable of forming a crystal, that there is no indication that the compound can be crystallized, and that the rejection is based on hindsight because there is no reference describing the claimed crystals.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

	Applicants argue that the claimed method is an improvement over the prior art.  However, applicants have not explained why an improvement requires patentability.  The standard is that the material be new and useful (35 USC 101), novel (35 USC 102), and unobvious (35 USC 103).  It is neither necessary nor sufficient for an invention to be an improvement for it to be patentable.
	The remaining arguments all center on the assumption by applicants that a person of skill in the art would assume that the material is not crystallizable or would form different polymorphs.  The evidence for this is missing.  Applicants argue that some materials are not crystallizable.  No evidence is given.  The remaining arguments appear to assume that a person of skill in the art would believe that the compound of the claims cannot be recrystallized.  Again, no evidence is given for this.   Lowe clearly suggests that crystallization would be a regular process for large scale operations.  This leads to a reasonable expectation that an effective nd column, 3d paragraph).  It is not difficult to find references that describe recrystallization of peptides with hydrophobic attachments (Starratt et al, Can. J. Chem. (1977) 55 p4238-4244, note the protocols on p4240 and 4241).  If we look at the drug, recrystallization has been used to purify camptothecin (Basavaraja et al, US 20060135546, paragraphs 14 and 15), a derivative of the drug used in applicant’s invention.  A person of skill in the art would reasonably assume that the material of the claims could be recrystallized, based on this evidence.
	With regards to polymorphs, applicants have provided no evidence that the material’s crystalline energy diagram has a large number of local minima for a given solvent system.  There is no mention of polymorphs in the disclosure, nor have applicants provided any evidence that a person of skill in the art, using the solvent system described in the prior art, would arrive at a different crystal.  Allegations that the method described in the rejection would produce something else, without any evidence, is not sufficient to overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


first rejection
Claims 3, 4, 6, 8, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/262,590 in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 1 describes a method of making an antibody drug conjugate, comprising reacting a compound with the structure 
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 with an antibody.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss .
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, and argue that there would be no unjust extension of patent term.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

The arguments used for the rejection under 35 USC 103, above and duplicated for this rejection were answered in the discussion of that rejection, above.
Applicants point to differences between the competing claims and the claims currently under examination to argue that they are different enough so as to not constitute an unjust extension of patent term.  Unfortunately, this is not how the courts have interpreted double patenting.  The MPEP clearly states that if the claims under examination are rendered obvious by another claim set with a common inventor or owner, a double patenting rejection is proper (MPEP 804, charts I-A, I-B, II-A, and II-B, for example).  

second rejection
Claims 3, 4, 6, 8, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65 of copending Application No. 16/642,277 (US 20200384121) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 

    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in 
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, and argue that there would be no unjust extension of patent term.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

The arguments used for the rejection under 35 USC 103, above and duplicated for this rejection were answered in the discussion of that rejection, above.
Applicants point to differences between the competing claims and the claims currently under examination to argue that they are different enough so as to not constitute an unjust extension of patent term.  Unfortunately, 

third rejection
Claims 3, 4, 6, 8, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/579,512 (20180147292) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 15 describes a method using a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.

response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, and argue that there would be no unjust extension of patent term.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

The arguments used for the rejection under 35 USC 103, above and duplicated for this rejection were answered in the discussion of that rejection, above.
Applicants point to differences between the competing claims and the claims currently under examination to argue that they are different enough so as to not constitute an unjust extension of patent term.  Unfortunately, this is not how the courts have interpreted double patenting.  The MPEP clearly states that if the claims under examination are rendered obvious by another claim set with a common inventor or owner, than a double patenting rejection is proper (MPEP 804, charts I-A, I-B, II-A, and II-B, for example).  

fourth rejection
Claims 3, 4, 6, 8, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/997,613 (US 20200385486) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 

    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in 
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, and argue that there would be no unjust extension of patent term.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

The arguments used for the rejection under 35 USC 103, above and duplicated for this rejection were answered in the discussion of that rejection, above.
Applicants point to differences between the competing claims and the claims currently under examination to argue that they are different enough so as to not constitute an unjust extension of patent term.  Unfortunately, 

fifth rejection
Claims 3, 4, 6, 8, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 41, and 63 of copending Application No. 16/330,085 (US 20190225686) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claims 1, 34, and 42 describes and antibody drug conjugate, made from  a method using a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.  Competing claim 63 requires attaching this linker drug combo to an antibody.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.

response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, and argue that there would be no unjust extension of patent term.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

The arguments used for the rejection under 35 USC 103, above and duplicated for this rejection were answered in the discussion of that rejection, above.
Applicants point to differences between the competing claims and the claims currently under examination to argue that they are different enough so as to not constitute an unjust extension of patent term.  Unfortunately, this is not how the courts have interpreted double patenting.  The MPEP clearly states that if the claims under examination are rendered obvious by another claim set with a common inventor or owner, than a double patenting rejection is proper (MPEP 804, charts I-A, I-B, II-A, and II-B, for example).  

sixth rejection
Claims 3, 4, 6, 8, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of US 10,195,288 in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 

    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.  
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in 
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, and argue that there would be no unjust extension of patent term.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

The arguments used for the rejection under 35 USC 103, above and duplicated for this rejection were answered in the discussion of that rejection, above.
Applicants point to differences between the competing claims and the claims currently under examination to argue that they are different enough so as to not constitute an unjust extension of patent term.  Unfortunately, this is not how the courts have interpreted double patenting.  The MPEP clearly states that if the claims under 

seventh rejection
Claims 3, 4, 6, 8, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 15 of copending Application No. 15/579,512 (US 20180147292) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 1, 14, and 15 describe a method of making an antibody drug conjugate, made from  a using a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.  
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.

response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, and argue that there would be no unjust extension of patent term.
Applicant's arguments filed 27 Oct, 2021 have been fully considered but they are not persuasive.

The arguments used for the rejection under 35 USC 103, above and duplicated for this rejection were answered in the discussion of that rejection, above.
Applicants point to differences between the competing claims and the claims currently under examination to argue that they are different enough so as to not constitute an unjust extension of patent term.  Unfortunately, this is not how the courts have interpreted double patenting.  The MPEP clearly states that if the claims under examination are rendered obvious by another claim set with a common inventor or owner, than a double patenting rejection is proper (MPEP 804, charts I-A, I-B, II-A, and II-B, for example).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658